       Case 3:15-bk-33610         Doc 96     Filed 08/19/20 Entered 08/19/20 07:58:56                Desc Main
                                             Document     Page 1 of 3



                                    UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION AT DAYTON
IN RE:                                                                           Case No: 15-33610
    Bruce D Goodman                                                                 (Chapter 13)
    Karin L Goodman
        Debtors                                                                  JUDGE GUY R. HUMPHREY

                         CHAPTER 13 TRUSTEE'S OBJECTION TO APPROVAL
                                  OF AMENDED MODIFIED PLAN (DOC 94)
The Chapter 13 Trustee objects to approval of the Debtors' amended modified plan (Doc 94), and as provided by 11
U.S.C.§1302(b)(2)

recommends the plan not be approved, all as more fully set forth in the attached memorandum.

The plan was confirmed on July 14, 2016 and was last modified on September 26, 2019.



                                                          ____/s/_John G. Jansing_____________
                                                          John G Jansing #0040926
                                                          Chapter 13 Trustee
                                                          131 N. Ludlow St. Suite 900
                                                          Dayton, OH 45402-1161
                                                          (937) 222-7600 FAX (937) 222-7383
                                                          email: chapter13@dayton13.com




                                                     Page 1 of 2                                                   208
Case 3:15-bk-33610      Doc 96    Filed 08/19/20 Entered 08/19/20 07:58:56             Desc Main
                                  Document     Page 2 of 3



                                     15-33610 GOODMAN

       The Debtors have filed an amended modified plan that leaves the monthly plan payment

set at $775.00 and the percent to be paid to the general unsecured creditors remains set at 100%.

       The Trustee’s analysis is that the plan will not complete in 60 months as required by 11

U.S.C. §1322(d) (or in 84 months pursuant to the CARES Act). The plan appears to be closer to

a 523 month plan. The Trustee’s further analysis is that the plan would need payments of $5800.00

per month to complete in 60 months (or in 84 months pursuant to the CARES Act).

       The Debtors’ plan payments are delinquent in the amount of $3100.00 since being placed

on plan payment probation pursuant to an agreed order (Doc. 84) filed March 5, 2020. The Debtors

should have paid $3100.00 in to the plan since being placed on probation but have failed to make

a single plan payment to date.
        Case 3:15-bk-33610   Doc 96    Filed 08/19/20 Entered 08/19/20 07:58:56        Desc Main
                                       Document     Page 3 of 3


m




                                        CERTIFICATE OF SERVICE                                15-33610


I hereby certify that a copy of the Chapter 13 Trustee's Objection To Approval Of Amended Modified
Plan was served electronically on the date of the filing through the Court’s ECF System on all ECF
participants registered in this case at the email address registered with the court and by First Class
Mail on August 19, 2020 addressed to:


Bruce D Goodman                  Karin L Goodman
3741 Marshall Road               151 Taylors Trace
Kettering, OH 45429              Albany, KY 42602



                                             John G Jansing, Trustee     /s/ John G Jansing




                                               Page 2 of 2                                           208
